DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, a collision sensing device comprising a moving seat provided with at least one moving part and one traction part at a periphery thereof, the at least one moving part being in contact with the at least one limiting element to limit a moving direction of the moving seat, a linkage body connected to the traction part at a first end, and at least one elastic element disposed between the at least one moving part and the at least one blocking part, the at least one elastic element being compressed by the at least one moving part to have a resilient force when the at least one moving part moves toward the position of the at least one blocking part, the at least one elastic element providing a movement of the at least one moving part to move to an original position by the resilient force, as recited in Claim 1. 
Each of Claims 6 and 11 include language similar to that of Claim 1 and are allowable for reasons at least similar to those discussed above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833